Ogden, J.
Upon the rendition of two judgments in the District Court, on the same day, against the same defendant, and in favor of different plaintiffs, both judgments become liens on all the real estate of the defendant situated in the county where the judgments .were rendered, from the date of the judgments.
The question whether all judgments rendered on the same day are, in law, equal in age and force, or whether they are prior or subsequent, according to the actual time when rendered and enrolled in the records of the court, has been variously settled in the different States, by the statutes of the States, and the decisions of the courts upon those statutes. We do not, however, deem it necessary to the proper determination of this cause, to consider the question of the priority of such judgments in this State, as it is believed that other and entirely different rules of law must control the question presented in this record.
This is an action of trespass to try title to a certain tract of land claimed by both appellant and appellee under and by virtue -of a sheriff’s sale made under two different executions, issued upon separate and distinct judgments, rendered in the same court on the same day. The appellee purchased under the execution which was issued upon the prior judgment in point of time and «entry, in January, 1869. The appellant purchased at the sheriff’s *19sale under an execution issued upon the junior judgment, in April, 1869, and after the deed to appellee was placed on record. It therefore becomes wholly immaterial, so far as this suit is concerned, whether there was a priority of lien or not, as the sale to appellee was made upon the first judgment, which became a lien at least equal in priority to any other, and which lien covered the entire interest of the original debtor; and therefore, when the sale was made by the sheriff, the entire title and interest passed out of the debtor, and of coursé he had no interest in the land to sell under the subsequent execution; and as he had no interest in the land to sell, the purchaser under the latter execution received none under the purchase.
Whether the sheriff might not have been compelled to make a division and apportionment of the proceeds of the first sale, among the judgment creditors of equal standing, is a question which need not be decided now, as the appellant has elected this proceeding to enforce a supposed right. We have, therefore, only to decide that he had no such interest in the land in dispute, as would enable him to recover in an action of trespass to try title. There was, therefore, no error in the District Court in rendering a judgment for the defendant, and that judgment is affirmed.
Affirmed.